

114 HRES 890 IH: Expressing support for the Arctic Council and commemorating the Arctic Council 20th anniversary.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 890IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Larsen of Washington (for himself, Mr. Young of Alaska, Ms. Pingree, Mrs. Radewagen, Ms. DelBene, Mr. Courtney, Mr. Connolly, Mr. Sensenbrenner, Ms. McCollum, Mr. Schiff, Mr. Meeks, and Ms. Brownley of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for the Arctic Council and commemorating the Arctic Council 20th anniversary.
	
 Whereas, on September 19, 1996, the Arctic Council was established with the signing of the Ottawa Declaration;
 Whereas the Arctic Council is an intergovernmental body that promotes international cooperation on Arctic issues;
 Whereas the United States along with Canada, Denmark, Finland, Iceland, Norway, Russia, and Sweden comprise the Arctic Council member states;
 Whereas the Arctic Council offers a platform in the international arena for indigenous communities to ensure they have a voice about what happens in their region;
 Whereas the Arctic Council helps the Arctic remain a stable zone of peaceful international interaction;
 Whereas the Arctic Council serves to ensure safe, sustainable tourism and commercial maritime traffic in the region;
 Whereas the Arctic Council works to protect the Arctic marine environment and address the impacts of climate change;
 Whereas the Arctic Council provides a collaborative forum for scientific research on topics including ocean acidification, sea floor mapping, and future Arctic Ocean navigability; and
 Whereas the United States current chairmanship of the Arctic Council offers an opportunity to promote and implement our policy objectives: Now, therefore, be it
	
 That the House of Representatives supports the Arctic Council’s work and remains committed to ensuring that the United States fulfills its responsibilities as an Arctic nation and asserts leadership on issues affecting the Arctic.
		